Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the Series A Common Stock, $0.01 par value, of Ascent Capital Group, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 2, 2015 Okumus Opportunistic Value Fund, Ltd. By: /s/ Ahmet H. Okumus Name: Ahmet H. Okumus Title: Director Okumus Fund Management Ltd. By: /s/ Ahmet H. Okumus Name: Ahmet H. Okumus Title: President /s/ Ahmet H. Okumus Ahmet H. Okumus
